Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Speices A2 (figure 4), including claims 1-8 and 11-14, in the reply filed on 10/27/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 5 and 11-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakanishi et al. (US 2009/0004408).
Regarding claim 1, Nakanishi et al. (figures 12 and 15) discloses an electro-optical device comprising: 
a frame (5 and 65; see at least paragraph 0095) including a side plate; and 
an electro-optical panel (42) that is housed in an inner side of the frame, the electro-optical panel including 
peripheral areas along first, second, third, and fourth different sides of the electro-optical panel, the first and third sides on opposite sides of the electro-optical panel, and the 
a driving circuit is disposed in the first peripheral area (area on the side of cutout 11; figure 12), 
a liquid crystal layer, and 
a polarizing plate (54b) disposed on a top surface of a viewing side of the electro-optical panel, 
wherein the side plate is disposed at least along a side surface of the electro-optical panel, 
wherein an insulation member (43) is disposed between the side plate and the side surface of the electro-optical panel in such a manner that the insulating member is in direct contact with the side plate (65), and 
wherein the insulation member is disposed in the second peripheral area and the fourth peripheral area that are opposed to each other and that cross the first peripheral area in which the driving circuit is disposed, and the insulation member is excluded from the first peripheral area in which the driving circuit is disposed (43; figure 12).
Regarding claim 3, Nakanishi et al. (figures 12 and 15) discloses wherein the side plate is exposed in an edge of the frame.
Regarding claim 5, Nakanishi et al.
Regarding claim 11, Nakanishi et al. (figures 12 and 15) discloses wherein the side plate includes a bottom part and four sides that rise from the bottom part, and wherein each of three of the sides include a facing part that faces a part of a side surface of the electro-optical panel.
Regarding claim 12, Nakanishi et al. (figures 12 and 15) discloses wherein the electro-optical panel includes opposed first and second substrates, with the liquid crystal layer being positioned therebetween, and wherein the second substrate includes an extension part having a driving circuit mounted thereon, the extension part extending beyond areas of the first substrate and the liquid crystal layer.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakanishi et al. (US 2009/0004408) in view of Matsuhira (US 2009/0011197).
Regarding claim 2, Nakanishi et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Nakanishi et al. is silent regarding a cover glass.  Matsuhira (figure 8) teaches wherein the side plate includes a facing part that faces a part of a side surface of the electro-optical panel, and wherein the top portion of the facing part is in contact with a cover glass and is higher than the electro-optical panel.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cover glass as taught by Matsuhira in order to attach the display panel to the metal bezel without penetration of an adhesive layer.
Regarding claim 7, Matsuhira (figure 8) teaches wherein an edge of the side plate, outside of the facing part, is bent toward the cover glass, and toward opposite the insulation member, to a position lower than the cover glass.
Regarding claim 14, Matsuhira (figure 8) teaches wherein the side plate includes a facing part that faces a part of a side surface of the electro-optical panel, and wherein the insulation member is in direct contact with: the facing part of the side plate, and the polarizing plate disposed on the top surface of the electro-optical panel (5, 7, 15).
Claims 4, 6, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakanishi et al. (US 2009/0004408) in view of Okuda (US 2006/0119760).
Regarding claim 4, Nakanishi et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Nakanishi et al. is silent regarding a conductive protection member.  Okuda (figure 4) teaches wherein the electro-optical panel includes opposed first and second substrates, with the liquid crystal layer being positioned therebetween, and further comprising a conductive protection member (1; see at least paragraph 0061) that covers at least a part of the driving circuit, wherein the driving circuit drives the electro-optical panel, and provided on an extension part of the second substrate that extends beyond areas of the first substrate and the liquid crystal layer, and wherein the protection member is connected to the side plate of the frame (50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the conductive protection member as taught by Okuda in order to achieve a display and a mobile device that can prevent variations in the shape of the flexible printed circuit board, prevent breaking, and prevent damage to electronic components.
Regarding claim 6, Okuda (figure 4) teaches a casing that houses the electro-optical device, wherein the electro-optical device is brought into contact with the casing through the side plate (1, 30, 50; see at least paragraph 0061).
Regarding claim 6, Okuda (figure 4) teaches wherein the electro-optical panel includes opposed first and second substrates, with the liquid crystal layer being positioned therebetween, wherein the driving circuit is disposed in an extension part of the electro-optical panel, and provided on an extension part of the second substrate that extends beyond areas of the first substrate and the liquid crystal layer, wherein the electro-optical panel further includes: a conduction sheet that covers the driving circuit and is electrically connected to the edge of the side plate bent toward a cover glass to the position lower than the cover glass; and an adhesive tape that is formed of an insulation material and disposed between the driving circuit and the conduction sheet, and wherein the conduction sheet and the driving circuit are insulated from each other by the adhesive tape (20; see at least paragraph 0063).
Claims 8, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakanishi et al. in view of Okuda; further in view of Nakanishi et al..
Regarding claim 8, Nakanishi et al. discloses the limitations as shown in the rejection of claim 7 above.  However, Nakanishi et al. is silent regarding a cover glass.  Matsuhira (figure 8) teaches wherein the electro-optical panel includes opposed first and second substrates, with the liquid crystal layer being positioned therebetween, wherein the driving circuit is disposed in an extension part of the electro-optical panel, and provided on an extension part of the second substrate that extends beyond areas of the first substrate and the liquid crystal layer, and wherein the electro-optical panel further comprises a conduction sheet that covers the driving circuit and is electrically connected to the edge of the side plate bent toward the cover glass to the position lower than the touch panel (50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the conductive protection member as taught by Okuda in order to achieve a display and a mobile device that can prevent variations in the shape of the flexible printed circuit board, prevent breaking, and prevent damage to electronic components.
In addition, Matsuhira (figure 8) teaches wherein the side plate includes a facing part that faces a part of a side surface of the electro-optical panel, and wherein the top portion of the facing part is in contact with a cover glass and is higher than the electro-optical panel.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cover glass as taught by Matsuhira in order to attach the display panel to the metal bezel without penetration of an adhesive layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.